
	
		I
		112th CONGRESS
		1st Session
		H. R. 2120
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  individuals who have exhausted all rights to emergency unemployment
		  compensation under title IV of the Supplemental Appropriations Act, 2008 as a
		  targeted group for purposes of the work opportunity tax
		  credit.
	
	
		1.FindingsThe Congress finds the following:
			(1)99ers are a group
			 of people whose numbers have increased six fold in the past 3 years, and
			 comprise nearly 10 percent of the unemployment in the third quarter of 2010
			 (Department of Labor).
			(2)From December 2007
			 to October 2010, the unemployment rate for persons unemployed for more than 99
			 weeks rose from 0.1 percent to 1.0 percent with an estimate taken in October of
			 2010 of 1.4 million very long-term unemployed (CRS – R41559).
			(3)Before extended
			 benefits expired on November 30, 2010, 24 States and Washington, District of
			 Columbia, offered the full 99 weeks of unemployment benefits, 6 States offered
			 unemployment benefits for 93 weeks, 5 States had unemployment benefits for 86
			 weeks, 9 States allowed 73 weeks, and 5 States were at 60 weeks, with only
			 Mississippi offering 79 weeks of unemployment benefits (The Center on Budget
			 and Policy Priorities).
			(4)The number of
			 unemployed persons in December 2010 dropped to 14.5 million with an
			 unemployment rate of 9.4 percent (Department of Labor).
			2.Work Opportunity
			 Credit for 99ers
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following:
				
					(J)a
				99er.
					.
			(b)99er
			 definedSubsection (d) of section 51 of such Code is amended by
			 redesignating paragraphs (11) through (14) as paragraphs (12) through (15),
			 respectively, and by inserting after paragraph (10) the following:
				
					(11)99er
						(A)In
				generalThe term
				99er means an individual who, before the end of the 2-year period
				beginning on the date of the enactment of this paragraph, is certified by the
				designated local agency as having exhausted all rights to emergency
				unemployment compensation under title IV of the Supplemental Appropriations
				Act, 2008 during the period beginning on December 1, 2007, and ending on the
				hiring date.
						(B)Exhaustion of
				rightsAn individual shall be considered to satisfy subparagraph
				(A) only if—
							(i)no payments of
				emergency unemployment compensation under title IV of the Supplemental
				Appropriations Act, 2008 can be made because—
								(I)such individual
				has received the maximum level of regular compensation, extended compensation,
				and emergency unemployment compensation within their State, or
								(II)such individual’s
				rights to such compensation have been terminated by reason of section
				4007(b)(3) of such Act, and
								(ii)in the case of an
				individual to whom an election described in section 4001(e) of such Act
				applies, no payments of extended compensation can be made under the applicable
				State law because—
								(I)such individual has exhausted the maximum
				level of regular compensation, extended compensation, and emergency
				unemployment compensation applicable within their State, or
								(II)such individual’s
				rights to such compensation have been terminated by reason of such individual
				has exhausted the maximum level of such compensation applicable within their
				State.
								(C)DefinitionsFor purposes of this paragraph—
							(i)the terms
				regular compensation, extended compensation, and
				State law have the respective meanings given them under section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970,
				and
							(ii)the term
				employment has the meaning given such term under the applicable
				State law.
							(D)Special
				rules
							(i)First-year
				credit amount for individuals performing between 120 and 400 hours of
				serviceNotwithstanding
				subsection (i)(3)(B), in the case of qualified first year wages paid to a 99er
				who has performed at least 120 hours, but less than 400 hours, of service for
				the employer, subsection (a) shall be applied by substituting 25
				percent for 40 percent.
							(ii)Second-year
				credit amountWith respect to
				the employment of a 99er, the amount of the work opportunity credit determined
				under this section for the taxable year shall include 25 percent of the
				qualified second-year wages for such year.
							(E)Qualified
				second-year wagesThe term qualified second-year
				wages means qualified wages—
							(i)which are paid to a 99er, and
							(ii)which are
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such recipient
				determined under subsection (b)(2).
							(F)Limitation on
				wages per year taken into accountFor purposes of this paragraph,
				the amount of the qualified first-year wages and qualified second-year wages
				which may be taken into account with respect to any individual shall not exceed
				$10,000 per year.
						(G)Credit made
				refundable
							(i)In
				generalIn the case of an eligible employer of an employee, the
				aggregate credits allowed to a taxpayer under subpart C shall be increased by
				the credit which would be allowed under this section by reason of subsection
				(d)(1)(J), without regard to this subparagraph and sections 38(c) and
				52(c).
								The amount of
				the credit allowed under this subparagraph shall not be treated as a credit
				allowed under section 38.(ii)Eligible
				employerFor purposes of this subsection, the term eligible
				employer means an employer which is—
								(I)a State or
				political subdivision thereof, the District of Columbia, a possession of the
				United States, or an agency or instrumentality of any of the foregoing,
				or
								(II)any organization
				described in section 501(c) and exempt from taxation under section
				501(a).
								.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
			
